Citation Nr: 1615881	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-40 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer, status post prostatectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran had active service from May 1971 to May 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

During the pendency of these claims, the Veteran requested both an RO hearing and a Board hearing.  The RO hearing was scheduled for July 2015; however, the Veteran did not appear without explanation.  He has not requested that the hearing be rescheduled.  The Veteran's Board hearing was scheduled for December 2015.  In November 2015, the Veteran withdrew this hearing request.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer, status post prostatectomy, is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's current low back disability was not present until more than one year following his separation from service and is not etiologically related to his active service.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed in July 2008, prior to the initial adjudication of the claim in January 2009.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was afforded appropriate VA examinations.   

Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R.        § 3.303(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initially, the Board recognizes that the Veteran has a current low back disability.  The August 2010 VA examiner confirmed that the Veteran has lumbar degenerative disc disease, which was confirmed by X-rays.  Thus, the Veteran meets the current disability element of his service connection claim.

As for in-service incurrence, the Veteran's service treatment records indeed show complaints of back pain.  The Veteran entered service free of any abnormality related to the back according to the induction examination report.  He did complain of back pain in October 1971.  No injury was reported and the assessment was muscle strain.  Back pain was again reported in March 1972, and medication was prescribed for it.  The Veteran reported a history of back trouble on his June 1972 Report of Medical History in connection with a flight examination.  The examining physician noted low back pain infrequently; apparent muscle spasm - treated medically.  The March 1973 separation examination report shows that his back was found to be normal.

Following service, private records from Dr. J.S. show the presence of degenerative disc disease many years following the Veteran's separation from active service.  February 1996 notes show the Veteran sought treatment for complaints of low back pain, with no report of injury.  The pain was noted as throughout L2-L3-L4.  X-rays and an MRI were ordered.  A March 1996 MRI report shows he was found to have degenerative disc changes "limited to L5-S1 (narrowing of the space, dehydration of the nucleus pulposus and mild posterior bulging)."  March 1996 clinical notes include mention of "DDD."  In November 1997, he was seen for back pain on the right side, which he reported started three days prior.  The doctor assessed him as having a lumbar strain.  Private records again show the Veteran sought treatment for back pain in 2004.  March 2004 clinical notes show the assessment as "Back Exercise Strain."  He reported the pain as lower back pain in the left hip and down the legs at that time.  A March 2004 MRI revealed a moderate disc bulge at L4-5 and L5-S1.  In April 2004, a private treatment provider documented the Veteran's report of onset of back pain following moving a bed in September 2003 and a history of, "having initial back pain approximately ten years ago."

April 2008 VA clinical notes show the existence of chronic low back pain secondary to degenerative disc disease.  There is no discussion of etiology in the VA clinical notes.

In his January 2009 notice of disagreement, the Veteran reported experiencing back pain ever since his active service.

The Veteran was afforded a VA examination in August 2010 to assess whether there is a causal connection between his in-service back pain and his current degenerative disc disease, to include whether the current disability is a progression of a disorder initially noted in service.  The VA examiner interviewed the Veteran.  At the time of examination, the Veteran recalled his in-service low back pain to have come following lifting heavy equipment.  The examiner also noted the Veteran's report of intermittent back pain with some spasms following service, with a worsening as he has gotten older.  X-rays at the time of the examination revealed degenerative changes of the lumbar spine without fracture or acute abnormality.  The examiner accurately reported the Veteran's medical history, including reference to the Veteran's report of ongoing symptoms since service.  Nonetheless, the examiner found the Veteran's low back disability to be less likely than not caused by or a result of the same or a progression of the back condition treated in service.  The examiner went on to explain that the Veteran has degenerative disc disease (DDD) with bulging, which is related to the aging process.  The examiner recognized the few episodes of prior back pain, treated with pain medication and "most likely due to mechanical pain."  The examiner went on to explain that DDD, "is part of the natural process of growing older.  Our intervertebral discs lose their flexibility, elasticity, and shock absorbing characteristics.  The ligaments that surround the disc, called the annulus fibrosis, become brittle and they are more easily torn.  At the same time, the soft gel-like center of the disc, called the nucleus pulposus, starts to dry out and shrink...this process happens to everyone."

The Veteran's primary theory of entitlement to service connection for his back disability is premised on an allegation that the symptoms of pain in-service have continued since service and ultimately culminated in the degenerative disc disease of the back now diagnosed.  The Veteran is essentially claiming that presumptive service connection is warranted for arthritis as a chronic disability under 38 C.F.R. § 3.307 and § 3.309, or that the chronic disability was shown in service and has continued ever since.  However, for a chronic disease under 3.309(a), such as arthritis, to be "shown as such in service" it must be "clearly diagnosed beyond legitimate question."  Walker, 708 F.3d at 1339.  As noted above, there is no basis to conclude that arthritis was clearly noted in service, as the in-service notations of back pain are without any indication of arthritis.  Strain and spasm were noted, but not arthritis.  The Veteran indeed experienced back pain in service.  An observation of pain, however, is not a notation of an arthritis disability.  There is, therefore, no basis for a finding that arthritis of the back manifested within one year after the Veteran's discharge from service or a finding that arthritis was noted in service and has continued ever since.  

However, the Veteran may still establish service connection for the back disability by showing that the disability is at least as likely as not related to service.  

While private and VA treatment records document the Veteran's ongoing back treatment since 1996, the only record that addresses the etiology of the Veteran's back disability is the August 2010 VA examination report.  The VA examiner reviewed the evidence of record, interviewed and physically examined the Veteran, and provided the opinion with a well-reasoned rationale.  The examiner indeed confirmed the Veteran's experience of low back pain in service, including the Veteran's report of intermittent symptoms following service with a worsening over time.  The examiner, however, stated that the in- service back pain was likely mechanical in nature and the current lumbar degenerative disc disease is age related, and therefore, it is less likely than not that the current back disability was caused by any event of active service or a progression of the back pain noted in service.  

In sum, the record does not contain any competent evidence that the Veteran's currently diagnosed low back disability was present in service or manifested during the Veteran's first post-service year.  In fact, there is no post-service medical evidence related to the Veteran's joints until 1996, more than 20 years after the Veteran's discharge.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, a VA examiner, following a review of the claims file, physical examination of the Veteran, and an interview with the Veteran that clearly recognized the Veteran's in-service symptoms, concluded that the Veteran's back disability is not linked to his active service, to include due to his confirmed in-service pain.  

The Board has also considered the Veteran's own statements and his belief that his current back disability was incurred in service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this case.  This claim must be denied.


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran's claim for an initial rating in excess of 20 percent for residuals of prostate cancer, status post prostatectomy, requires additional development prior to adjudication.

The Veteran was last afforded a VA genitourinary examination in August 2008, more than seven years ago.  At that time, he reported urinary urgency with intervals of 3 times during the day and 3 times at night, every two hours.  At the time of his January 2009 notice of disagreement, he reported intervals of more than one hour during the day and awakening to void five or more times per night.  He requested an updated VA examination at that time.  In his October 2010 substantive appeal, he reported voiding intervals of less than one hour.  Thus, it appears the Veteran's prostate cancer residuals have increased in severity since the 2008 VA examination.  As the evidence shows that the Veteran's disability may be of greater severity than the relatively remote examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.

On remand, relevant outstanding treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c)(1)-(2) (2015).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA and private treatment records related to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the RO or the AMC should afford the Veteran an appropriate VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected residuals of prostate cancer, status post prostatectomy.  All pertinent evidence should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


